Citation Nr: 1441720	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO. 10-33 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to disability pension benefits with aid and attendance.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In an October 2012 correspondence, the Veteran's representative stated his intention to withdraw his services.  However, this withdrawal is not effective as it does not comply with the requirements of 38 C.F.R. § 20.608(b).  In August 2014, the Board sent a letter to the representative informing him of the requirements for a motion to withdraw.  There was no response to this letter, and as stated in the letter the Board will treat the attorney as still representing the Veteran as stated on the title page of this decision.

Further, the record reflects that the Veteran has been diagnosed with gender dysphoria and refers to herself using feminine pronouns.  Therefore, in the decision below, the Board will also utilize feminine pronouns when referring to the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the evidence, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran has claimed entitlement to disability pension benefits.  The Veteran's representative submitted a December 2008 notice of disagreement which reflects that the Veteran had applied for a review of her Social Security Administration (SSA) claim for disability benefits.  Therefore, the status of the Veteran's SSA claim should be verified and any associated documents should be obtained.

Further, the Veteran's claim reflects that her last day of work occurred in 2003 and paid approximately $16,000 per year.  There is no current income data for the Veteran.  As such, upon remand, updated income information for the Veteran should be obtained.

Lastly, the Veteran's claims file does not contain a copy of the October 2008 rating decision on appeal.  If possible, the RO should reproduce a copy of the decision and associate it with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she submit an Eligibility Verification Report (EVR) (VA Form 21-0516-1) and Financial Status Report (VA Form 5655), clarifying her annual income from July 2008 to the present.

2. Verify the status of the Veteran's SSA claim and determine whether she is in receipt of Social Security Disability Benefits.  Obtain any documents associated with the SSA claim.

3. Reproduce a copy of the October 2008 rating decision on appeal and associate it with the claims file.

4. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and re-adjudicate the Veteran's claim.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



